Exhibit 16
                                        U.S. Patent No. 7,822,639 (“’639 Patent”)

      Roku’s advertising platform infringes at least Claim 1 of the ’639 Patent.


           Claim 1                                                    Roku’s advertising platform
1. A method of securing          To the extent the preamble is limiting, Roku’s advertising platform performs a method of securing
revenue from offsite targeted    revenue from offsite targeted Internet advertising.
Internet advertising
                                 For example, Roku’s advertising platform delivers electronic advertisements to audiences who
comprising:
                                 visited a “first” Internet site, within ad space acquired by Roku on “second” Internet sites, as
                                 shown further below.
                                 See, e.g.:




                                 Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                 OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                  1
           Claim 1                                                    Roku’s advertising platform




                                 Source: https://developer.roku.com/docs/features/engagement/self-serve-promotions.md
(a) with a computer,             Roku’s advertising platform performs the step of, with a computer, automatically creating records
automatically creating records   of a multitude of visitor computers that visit a first Internet site using a tag on each of such visitor
of a multitude of visitor        computers.


                                                                  2
           Claim 1                                                     Roku’s advertising platform
computers that visit a first      For example, when visitors visit a “first” Internet site that is desirable to Roku advertisers, Roku’s
Internet site using a tag on      advertising platform automatically creates or adds to a computerized record including profile
each of such visitor computers;   information about the visitor which is keyed to a tag on the visitor computer, and which record
                                  includes information about the visit to the first site.
                                  See, e.g.:




                                                                   3
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                         4
Claim 1       Roku’s advertising platform




          5
Claim 1                                     Roku’s advertising platform




          Source: https://docs.roku.com/published/cookiepolicy/en/us




                                        6
Claim 1                                    Roku’s advertising platform




          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                       7
            Claim 1                                                        Roku’s advertising platform




                                     Source: https://www.globenewswire.com/news-release/2017/05/10/981834/0/en/DataXu- First-to-
                                     Offer-OTT-TV-Buying-with-Custom-Audiences.html
(b) automatically facilitating       Roku’s advertising platform performs the step of automatically facilitating direction of at least one
direction of at least one off-site   off-site advertisement to visitor computers visiting a second Internet site as a consequence of
advertisement to visitor             computer-determining, using the tags and the records, that the visitor computers have visited the
computers visiting a second          first Internet site, which off-site advertisement concerns at least one offering of a third-party
Internet site as a consequence       advertiser that has paid to display said advertisement on visitor computers that have visited the
of computer-determining,             first Internet site and has displayable subject matter that is targeted to visitors of the first Internet
using the tags and the records,      site based on visitor profile information connected to the tag.

                                                                       8
            Claim 1                                                     Roku’s advertising platform
that the visitor computers have    For example, Roku’s advertising platform facilitiates the delivery of a targeted ad to the visitor
visited the first Internet site,   visiting a “second” website, and the ad that is delivered is determined using the tag and associated
which off-site advertisement       records indicating that the visitor has visited the “first” site, and that ad is targeted to visitors of
concerns at least one offering     the first site.
of a third-party advertiser that
has paid to display said           See, e.g.:
advertisement on visitor
computers that have visited the
first Internet site and has
displayable subject matter that
is targeted to visitors of the
first Internet site based on
visitor profile information
connected to the tag; and




                                   Source: https://advertising.roku.com/advertiser-solutions




                                                                    9
Claim 1        Roku’s advertising platform




          10
            Claim 1                                                     Roku’s advertising platform




                                   Source: https://docs.roku.com/published/userprivacypolicy/en/us
(c) as a result of the acts in     As a result of the acts in parts (a) and (b), Roku’s advertising platform automatically computer-
parts (a) and (b), automatically   causes the first Internet site to receive revenue from the off-site advertisement being directed to
computer-causing the first         the visitor computers that have visited the first Internet site.
Internet site to receive revenue
from the off-site advertisement

                                                                   11
           Claim 1                                                    Roku’s advertising platform
being directed to the visitor     For example, Roku automatically receives payment for the ad being directed to the audience of
computers that have visited the   “first” site visitors on the “second” site,” and this payment is divided between Roku, the owner of
first Internet site.              the “first” site, and the owner of the “second” site.
                                  See, e.g.:




                                  Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                  OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                 12
Claim 1                                     Roku’s advertising platform




          Source: https://developer.roku.com/docs/features/engagement/self-serve-promotions.md




                                       13
